 AMERICAN SERVICE BUREAU485As neither the number of votes cast for the Association nor thenumber of votes cast for no union constitutes a majority of thetotalvalid votes cast, a second election would be conductedamong the eligible employees in the two -plant unit to determinewhether or not they wish to be represented by the Association.The practice of pooling the votes in Globe elections is not anentirely new idea of the Board.' We believe that this procedurewould result in unit findings of the Board which conform to thedesires of the employees and would therefore better effectuatethe intent and purpose of the Globe election doctrine.9See for examplePacificGasand ElectricCompany, 3 NLRB 834; New York EveningJournal, Inc., 10 NLRB 197, 209.AMERICAN SERVICE BUREAUandINSURANCE AND ALLIEDWORKERS ORGANIZING COMMITTEE, CIO, Petitioner.Case No. Z1-RC-2954. June 9, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Floyd C.Brewer, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1. The Employer is engaged in commerce within the meaningof the Act.2. The Employer moves to dismiss the petition upon theground that there exists a local of the Petitioner admitting tomembership employees of the Employer, and that this local,which the Employer contends is the real party in interest, hasnot complied with the filing requirements of Section 9 (f), (g),and (h) of the Act. Although the record discloses that literaturehas been distributed in the name of a proposed local and onewitness declared himself to be the appointed shop steward of thegroup whom Petitioner seeks to represent,the record fails toestablish the existence of a local possessing any formalorganization,charter,bank accounts, officers,or any othercharacteristics indicating an ability to function as a labororganizationwithin themeaning of the Act. Under thesecircumstanceswe find, contrary to the contention of theEmployer, that thereisnolocal or subsidiary body of thePetitioner admitting the employees involved herein to mem-bership and, accordingly, we regard compliance by the Peti-tioner alone as sufficient.' Moreover, the express intentionof the Petitioner to establish a local, in the event of successlAs the record and the Employer's brief fully present the issues involved herein and thepositions of the parties, the Employer's request for oral argument is hereby denied2 General Box Company, 89 NLRB 1439, 1441105 NLRB No. 63 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDin any Board-directed election, does not alter the finding.Whether or not the officers of any local which may be estab-lishedwill comply with the Act is conjectural and, in thisrespect, the Employer's questioning of the fact of complianceis at best premature.3The labor organization herein involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4. The Petitioner seeks a unit of the investigators employedat the Employer's Los Angeles, California, office. The Employerdoes not oppose the composition of the proposed unit butmaintains that the petition should be dismissed because theemployees sought are confidential employees, such as theBoard normally denies representation, and because thePetitioneralsorepresents insurance sales agents whoseemployment status and earnings are affected by the inves-tigationsmade by the employees in the proposed unit. Insupport of its position, the Employer contends that to permitrepresentation of investigators and agents by the same inter-national union, even though such representation would be inseparate units and by different locals, would necessarily giverise to divided loyalty, a result inimical to the spirit andpurpose of the Act.The Employer is not itself engaged in the insurance businessnor does it employ insurance agents. Its operations areconfined to making investigations, on a fee basis, for variousinsurance companies engaged in the business of underwritinglifeand accident and health risks. The employees involvedherein conduct the investigations and make written reportsthereon which are sent by the Employer to the clients. Theinvestigations fallwithin four general classifications: (1)Investigations of applicants for positions as insurance salesagents; (2) investigations of applicants for policies of life andaccident and health insurance; (3) investigations of claims forbenefits covered by the foregoing types of insurance; and (4)miscellaneous, i.e., credit investigations of applicants formortgages from insurance companymortgagesdepartments.No recommendations are made in the reports of any of theseinvestigations.The record supports the Employer'scontentionthat theinvestigations can and do have a definite effect on the employ-ment status or earnings of insuranceagents.Thus, the refusalby an underwriter to issue a policy as a result of investigationmade by one of the employees involved herein results in lossofcommission to the agent who obtained the application.Similarly,an agentmay be refused employment as a result ofinvestigation.Any irregularities on the part of an agentdiscovered by an investigator may result in the discharge ofthe agent.3Sopth Jersey Gas Company, 102 NLRB 194. AMERICAN SERVICE BUREAU487It is urged by the Employer that the confidential nature of thework performed by the investigators requires their undividedloyalty, and that by reason thereof, the Board shouldexerciseitsdiscretionary authority to limit choice of bargainingrepresentativesso asto prevent possible impairment of suchloyalty which could conceivably ensue from representation bythe Petitioner of both the investigators and insuranceagents."We agree that the work of the employees herein requires theirundivided loyalty, but in balancing the interest of the Employerand the employees in light of the applicable policies of the Act,we find no cogent reason for us to limit the full freedom,normally contemplated by the Act, of employees to selectrepresentatives of their own choosing.' In our opinion theEmployer's argument--that representation of the investigatorsby the same union that now represents the insurance agentswould result in conflicting interests and possible underminingof the loyalty of the investigators- -is entirely speculative andwithout record foundation. In disposing of similar argumentsto restrict the choice of bargaining representatives we haveheld that self-organization for collective bargaining is notper se incompatible with efficient and faithful discharge byemployees of their duties.6Nor do we agree with the Employer that the nature of thework of the investigators makes applicable the restrictionimposed by the Act upon the representation of guards. We haveheld that employees who guard propertynot belongingto theirown employer are not guards within themeaningof the Actand have refused to impose upon such employees the statutoryrestriction applicable to guards.T That holding is controllinghere because the work of the investigators is not performedfor the protection of their own employer.We find, therefore, thatthe followingemployees of theEmployer constitute a unit appropriate for the purposes ofcollectivebargainingwithinthemeaningof Section 9 (b) ofthis Act:All regular employeesand regularpart-time employeesemployed ator workingunder the supervision of the Employer'sLosAngeles,California,office,excluding officeclericalemployees, guards, and supervisorsas definedin the Act.'[Text of Direction of Election omitted from publication.]Chairman Herzog took no part in theconsideration of theabove Decision and Direction of Election.4 We find without merit the Employer's additional contention thatthe investigators are con-fidential employees within the Board's definition of such. Theseemployees do not participatein or effect, or assist those who participate in or effect, the Employer's labor-relationspolicies. Phillips oil company, 91 NLRB 534.5Cf. N. L. R. B. v Jones & Laughlin Steel Corporation, 331 U.S. 416, 422-4236Dravo Corporation, 52 NLRB 322, 327; Allis-ChalmersManufacturingCompany, 70NLRB 348.7Brinks, Inc., 77 NLRB 1182, and subsequent cases.8The unit description is in accordance with the stipulation of the parties made on therecord at the hearing291555 0-54-32